Case 3:18-cv-00428-DMS-MDD Document 370 Filed 03/05/19 PageID.5502 Page 1 of 1



   1                       UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF CALIFORNIA
   2

   3   Ms. L.,
   4                        Petitioner-Plaintiff,
       v.
   5
       U.S. Immigration and Customs Enforcement           Case No. 18-cv-00428-DMS-MDD
   6   (“ICE”); U.S. Department of Homeland Security
       (“DHS”); U.S. Customs and Border Protection        ORDER GRANTING
   7   (“CBP”); U.S. Citizenship and Immigration
       Services (“USCIS”); U.S. Department of Health      PETITIONER-PLAINTIFF’S
   8   and Human Services (“HHS”); Office of              MOTION TO FILE
       Refugee Resettlement (“ORR”); Thomas               RESTRICTED
   9   Homan, Acting Director of ICE; Greg
       Archambeault, San Diego Field Office Director,     DECLARATION OF
  10   ICE; Joseph Greene, San Diego Assistant Field      ELIZABETH LOPEZ
       Office Director, ICE, Otay Detention Facility;
  11   Kirstjen Nielsen, Secretary of DHS; Jefferson
       Beauregard Sessions III, Attorney General of the
  12   United States; Kevin K. McAleenan, Acting
       Commissioner of CBP; L. Francis Cissna,
  13   Director of USCIS; Pete Flores, San Diego Field
       Director, CBP; Fred Figueroa, Warden, Otay
  14   Mesa Detention Center; Alex Azar, Secretary of
       the Department of Health and Human Services;
  15   Scott Lloyd, Director of the Office of Refugee
       Resettlement,
  16

  17                         Respondents-Defendants.
  18

  19
             Before the Court is Petitioner-Plaintiff’s Motion to File Restricted
  20
       Declaration of Elizabeth Lopez. The Court finds that the motion is meritorious and
  21

  22   should be GRANTED.
  23
             SO ORDERED this 5th day of March 2019.
  24

  25

  26
  27

  28

                                                                                    18cv0428
